Exhibit 10.4
FORUM ENERGY TECHNOLOGIES, INC.
2016 STOCK AND INCENTIVE PLAN
STOCK APPRECIATION RIGHT AGREEMENT
This Stock Appreciation Right Agreement (this “Agreement”) is made as of __ day
of ___________, 2019 the “Date of Grant”), between Forum Energy Technologies,
Inc., a Delaware corporation (the “Company”), and _________________
(“Employee”).
To carry out the purposes of the Forum Energy Technologies, Inc. 2016 Stock and
Incentive Plan (the “Plan”), by awarding Employee Stock Appreciation Rights
(“SARs”) with respect to the common stock of the Company, par value $.01 per
share (“Common Stock”), and in consideration of the mutual agreements and other
matters set forth herein and in the Plan, the Company and Employee hereby agree
as follows:
1.Grant of SARs. The Company hereby grants to Employee [Number of SARs] SARs on
the terms and conditions set forth herein and in the Plan, which Plan is
incorporated herein by reference as a part of this Agreement. In the event of
any conflict between the terms of this Agreement and the Plan, the Plan shall
control. Capitalized terms used but not defined in this Agreement shall have the
meaning attributed to such terms under the Plan, unless the context requires
otherwise.
2.Exercise Price and Threshold Condition. The exercise price of the SARs shall
be $1.45 per share (the “Exercise Price”), which is 125% of the Fair Market
Value of a share of Common Stock on the Date of Grant. Except as specifically
provided otherwise herein, Fair Market Value of Common Stock shall be determined
in accordance with the provisions of the Plan. For purposes of this Agreement,
the “Threshold Condition” means that the average closing price of a share of
Common Stock over the twenty (20) trading days prior to the Settlement Date (or
such earlier date of settlement pursuant to Section 4(b)) is equal to or greater
than $5.00.
3.Settlement of SARs. Subject to the earlier expiration of the SARs as herein
provided, provided that the Employee has been continuously employed by Company
or any of its Affiliates (collectively, the “Company Group”) from the Date of
Grant through the third anniversary of the Date of Grant (the “Settlement Date”)
and the Threshold Condition is met, the SARs shall be settled as soon as
practicable after the Settlement Date by delivery of a number of shares of
Common Stock equal to (i) the product of the total number of SARs multiplied by
the excess of the Fair Market Value over the Exercise Price, divided by (ii) the
Fair Market Value. No fraction of a share of Common Stock shall be issued by the
Company upon settlement of SARs; rather, the Company shall round up to the
nearest whole share. It is the current intention of the Company to issue shares
of Common Stock in exchange for settlement of the SARs. However, the Company, at
its own election, may settle the SARs in cash. If the Threshold Condition has
not been met on the Settlement Date, the SARs will immediately terminate with no
payment therefor. For purposes of the determination of the consideration payable
upon settlement of SARs in this Section 3, “Fair Market Value” shall mean the
average closing price
1

--------------------------------------------------------------------------------



of a share of Common Stock over the twenty (20) trading days prior to the
Settlement Date (or such earlier date of settlement pursuant to Section 4(b)).
4.Termination of Employment. The SARs will terminate and will not be settled
upon Employee’s termination of employment with the Company, except that:
(a) If Employee’s employment with the Company Group terminates by reason of
death, Disability (as defined below) or, subject to the Committee’s sole and
absolute discretion, in connection with the sale, disposition, joint venture
involving or closure of a business or product line in which the Employee works
prior to the Settlement Date, the number of SARs shall be pro-rated as
determined by a fraction, the numerator of which shall be the number of months
(not including any partial months) that have elapsed for the period beginning on
the Date of Grant and ending on the date of Employee’s death or Disability, as
applicable, and the denominator of which shall be 36, and the Employee shall
remain entitled to settlement of such pro-rated number of SARs on the Settlement
Date in accordance with the terms as provided in Section 3. Any remaining
unvested portion of the SARs shall be forfeited. For purposes of this
Section 4(a), a “Disability” occurs on the date that Employee becomes eligible
for long‑term disability benefits pursuant to the Company’s long‑term disability
plan.
(b) The SARs shall become vested and immediately settled as of the date of the
Employee’s termination of employment if the Employee’s employment with the
Company Group is terminated involuntarily by the Company without Cause or by the
Employee for Good Reason following a Change in Control and prior to the
Settlement Date. Settlement of the SARs pursuant to this Section 4(b) shall be
in an amount as described in Section 3, subject to such additional terms as
determined by the Board in its sole discretion on or prior to the date of the
Change in Control, including, without limitation, whether the SARs become vested
on a full or pro-rata basis and whether the Threshold Condition is reduced or
disregarded.
(c) If Employee’s employment with the Company Group terminates by reason of
Retirement (as defined below) prior to the Settlement Date, the Committee may,
in its sole and absolute discretion, authorize the vesting of the number of SARs
pro-rated as determined by a fraction, the numerator of which shall be the
number of months (not including any partial months) that have elapsed for the
period beginning on the Date of Grant and ending on the date of Employee’s
Retirement, and the denominator of which shall be 36. In such event, the
Employee shall remain entitled to settlement of such pro-rated number of SARs on
the Settlement Date in accordance with the terms as provided in Section 3. For
purposes of this Section 4(c), “Retirement” shall mean termination of Employee’s
service relationship with all members of the Company Group which is specifically
determined by the Committee in its sole and absolute discretion to constitute
Retirement.
(d) If Employee’s employment with the Company Group terminates for any reason
other than as described in (a), (b) or (c) above, the SARs shall immediately
terminate with no payment therefor.
2

--------------------------------------------------------------------------------



5.Ownership of Shares. Unless and until a certificate or certificates
representing shares of Common Stock shall have been issued by the Company to
Employee, Employee (or the person receiving settlement of the SARs in the event
of Employee’s death) shall not be, and shall not have any of the rights or
privileges of, a stockholder of the Company with respect to shares acquirable
upon settlement of the SARs. Notwithstanding the foregoing, the Company shall
not be obligated to issue any shares of Common Stock if counsel to the Company
determines that such sale or delivery would violate any applicable law or any
rule or regulation of any governmental authority or any rule or regulation of,
or agreement of the Company with, any securities exchange or association upon
which the Common Stock is listed or quoted. The Company shall in no event be
obligated to take any affirmative action in order to cause the issuance of
shares of Common Stock to comply with any such law, rule, regulation or
agreement.
If Employee is subject to taxation in the United Kingdom, Employee irrevocably
agrees to enter into a joint election under section 431(1) or section 431(2) of
the United Kingdom Income Tax (Earnings & Pensions) Act 2003 if required to do
so by the Company on or before settlement of the SARs.
6.Withholding of Tax. To the extent that the grant or settlement of the SARs or
the disposition of shares of Common Stock acquired upon settlement of the SARs
results in compensation income or wages to Employee for federal, state, local or
foreign tax purposes, the Company shall withhold an appropriate number of shares
of Common Stock, having a Fair Market Value determined in accordance with the
Plan, equal to the amount necessary to satisfy the minimum federal, state, local
and foreign tax withholding obligation. Any issuance of shares of Common Stock
in settlement of SARS will be net of such shares of Common Stock that are
withheld to satisfy applicable taxes pursuant to this Section 6. In lieu of
withholding of shares of Common Stock, the Committee may, in its discretion,
authorize tax withholding to be satisfied by a cash payment to the Company, by
withholding an appropriate amount of cash from base pay or other amounts payable
to Employee, or by such other method as the Committee determines may be
appropriate to satisfy all obligations for withholding of such taxes.
7.Corporate Acts. The existence of the SARs shall not affect in any way the
right or power of the Board or the stockholders of the Company to make or
authorize any adjustment, recapitalization, reorganization or other change in
the Company’s capital structure or its business, any merger or consolidation of
the Company, any issue of debt or equity securities, the dissolution or
liquidation of the Company or any sale, lease, exchange or other disposition of
all or any part of its assets or business or any other corporate act or
proceeding.
8.Employment Relationship. For purposes of this Agreement, Employee shall be
considered to be in the employment of the Company Group as long as Employee
remains an employee of any member of the Company Group. Without limiting the
scope of the preceding sentence, it is expressly provided that Employee shall be
considered to have terminated employment with the Company Group at the time of
the termination of the “Affiliate” status under the Plan of the entity or other
organization that employs Employee. Nothing in the adoption of the Plan, nor the
award of the SARs thereunder pursuant to this Agreement, shall affect in any way
the right of Employee or the Company to terminate such employment at any
3

--------------------------------------------------------------------------------



time. Unless otherwise provided in a written employment agreement or by
applicable law, Employee’s employment by the Company shall be on an at‑will
basis, and the employment relationship may be terminated at any time by either
Employee or the Company for any reason whatsoever, with or without cause or
notice. Any question as to whether and when there has been a termination of
Employee’s employment with the Company, and the cause of such termination, shall
be determined by the Committee, and its determination shall be final.
9.Notices. Any notices or other communications provided for in this Agreement
shall be sufficient if in writing. In the case of Employee, such notices or
communications shall be effectively delivered if hand delivered to Employee at
Employee’s principal place of employment or if sent by certified mail, return
receipt requested, to Employee at the last address Employee has filed with the
Company. In the case of the Company, such notices or communications shall be
effectively delivered if sent by certified mail, return receipt requested, to
the Company at its principal executive offices.
10.Binding Effect. This Agreement shall be binding upon and inure to the benefit
of any successors to the Company and all persons lawfully claiming under
Employee.
11.Entire Agreement; Amendment. This Agreement constitutes the entire agreement
of the parties with regard to the subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to the SARs granted hereby; provided, however, that the
terms of this Agreement shall not modify and shall be subject to the terms and
conditions of any employment and/or severance agreement between the Company (or
an Affiliate) and Employee in effect as of the date a determination is to be
made under this Agreement. Without limiting the scope of the preceding sentence,
except as provided therein, all prior understandings and agreements, if any,
among the parties hereto relating to the subject matter hereof are hereby null
and void and of no further force and effect. Any modification of this Agreement
shall be effective only if it is in writing and signed by both Employee and an
authorized officer of the Company.
12.Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of laws principles thereof.
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its officer thereunto duly authorized, and Employee has executed this Agreement,
all as of the date first above written.

FORUM ENERGY TECHNOLOGIES, INC.By:[Name]
[Title]EMPLOYEE



4